DETAILED ACTION
This communication is in response to the Amendments and Arguments filed on 02/18/2022. Claims 1-20  are pending and have been examined.
Any objection/rejection not mentioned below but present in the previous Office Action has been withdrawn by the Examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Change of Examiner
The Examiner of record has changed from Saravjna Kalva to Paras Shah.

Response to Arguments
The Applicant’s arguments were considered with respect to the 35USC 101 abstract rejection and 35 USC 102 rejections. However, the Examiner contacted the Applicant in order to amend the claims such that this rejection would be overcome (Please see below Examiners Amendment).

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with David Corley on 05/11/2022.
The application has been amended as follows:
	Please Replace Claim 1 with --1.	(proposed amendment)  An agent automation system, comprising:
	a memory configured to store a natural language understanding (NLU) framework including a similarity scoring subsystem having a form class database; and
	a processor configured to execute instructions to cause the similarity scoring subsystem of the NLU framework to perform actions comprising:
		receiving a meaning representation of a user utterance;
		identifying a cognitive construction grammar (CCG) form of the meaning representation;
		determining at least one form class entry of the form class database that matches the CCG form of the meaning representation; [[and]]
		retrieving a mathematical comparison function list from the at least one form class entry, wherein the mathematical comparison function list includes a set of ordered functions, wherein progressively utilizes more computationally-expensive functions to compare at least a portion of the meaning representation to at least a search-space portion of a search-space meaning representation to determine a similarity score therebetween, wherein the agent automation system provides an agent response to the user utterance based on the similarity score.—


Please Cancel Claim 2.

	Please Replace Claim 11 with -- 11.	(proposed amendment)  A method of operating a similarity scoring subsystem of an agent automation system, comprising:
	for each search-space meaning representation of a plurality of search-space meaning representations defining a search space of the agent automation system, comparing, via a plurality of comparison functions of a mathematical comparison function list, a first portion of a meaning representation of a received user utterance to a plurality of search-space portions of the plurality of search-space meaning representations to generate a plurality of initial similarity scores, wherein the mathematical comparison function list includes a set of ordered functions, and wherein the similarity scoring subsystem progressively utilizes more computationally-expensive functions when comparing the meaning representation to the plurality of search-space meaning representations;
	pruning the search space of dissimilar search-space meaning representations of the plurality of search-space meaning representations, wherein each of the dissimilar search-space meaning representations provide a respective one of the plurality of initial similarity scores that is below a predetermined score threshold;
	increasing a number of nodes considered between the meaning representation and the plurality of search-space meaning representations remaining within the search space;
	for each one of the plurality of search-space meaning representations remaining within the search space, comparing, via the plurality of comparison functions of the mathematical comparison function list, the considered nodes of the meaning representation and the plurality of search-space meaning representations to generate a plurality of refined similarity scores; 
	pruning the search space of the dissimilar search-space meaning representations that provide a respective one of the plurality of refined similarity scores that is below the predetermined score threshold; and
	identifying a meaning representation match for the meaning representation from any search-space meaning representations of the plurality of search-space meaning representations remaining within the search space, wherein the agent automation system provides an agent response to the received user utterance based on the meaning representation match.—

 	Please Replace Claim 14 -- 14.	(proposed amendment)  The method of claim 11, comprising determining the plurality of comparison functions by:
	identifying a cognitive construction grammar (CCG) form of the meaning representation;
	determining at least one form class entry of a form class database that matches the CCG form of the meaning representation; and
	retrieving the [[a]] mathematical comparison function list comprising the plurality of comparison functions from the at least one form class entry.—

	Please Replace Claim 18-- 18.	(proposed amendment)  A non-transitory, computer-readable medium storing instructions that, when executed by one or more processors of an agent automation system, cause the agent automation system to implement a similarity scoring subsystem to:
	 identify a cognitive construction grammar (CCG) form of a meaning representation corresponding to a received user utterance;
	determining at least one form class entry of a form class database that matches the CCG form of the meaning representation;
	retrieving a mathematical comparison function list that corresponds to the CCG form of the meaning representation, wherein the mathematical comparison function list includes a set of ordered functions, wherein utilizes more computationally-expensive functions to compare the meaning representation and a search-space meaning representation; and	
	compare the meaning representation to the search-space meaning representation of by iteratively:
		applying a respective function of the mathematical comparison function list to determine a similarity score quantifying a similarity between a first considered portion of the meaning representation and a second considered portion of the search-space meaning representation, [[;]] and
		applying a subsequent function of the mathematical comparison function list to refine the similarity score, until the similarity score is representative of the similarity between an entirety of the meaning representation and at least a portion of the search-space meaning representation or until the subsequent function is a highest-cost function of the mathematical comparison function list; wherein, after comparing the meaning representation to the search-space meaning representation, the agent automation system provides an agent response to the received user utterance based on the similarity score.—



REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record Hakkani-Tur (US 20170069310) specifically discloses clustering of user input utterances with respect to a specific domain or differing domains. (see [0027]).  The utterances are each semantically parsed into a rooted parse tree (i.e. meaning representation) (see [0027]). The user utterances are then clustered into intent wise homogeneous groups of user utterances which comprises locating similar or common user intent (see [0034]). Hakkani-Tur does use a mathematical function in the clustering of user utterances,  Hakkani-Tur does not specifically teach the CCG grammar form specifically and further does not disclose “retrieving a mathematical comparison function list from the at least one form class entry, wherein the mathematical comparison function list includes a set of ordered functions, wherein the similarity scoring subsystem progressively utilizes more computationally-expensive functions to compare at least a portion of the meaning representation to at least a search-space portion of a search-space meaning representation to determine a similarity score therebetween” as presently recited in the claims. 
Torres Martinez (“Working out multiword verbs within an Applied Cognitive Construction Grammar”) is cited to disclose in page 57, that CCG is the language that is constructed on the basis of the learning of its constructions rather than on the activation of a linguistic competence and see sect. 2.1 example 1. However, Eujal does not specifically disclose “retrieving a mathematical comparison function list from the at least one form class entry, wherein the mathematical comparison function list includes a set of ordered functions, wherein the similarity scoring subsystem progressively utilizes more computationally-expensive functions to compare at least a portion of the meaning representation to at least a search-space portion of a search-space meaning representation to determine a similarity score therebetween” as presently recited in the claims.
Awadallah (US 2019/0325023) in Figure 1 discloses the comparison of representations of hierarchy using two types of similarities to be computed to determine a match value. However, Awadallah does not specifically disclose “retrieving a mathematical comparison function list from the at least one form class entry, wherein the mathematical comparison function list includes a set of ordered functions, wherein the similarity scoring subsystem progressively utilizes more computationally-expensive functions to compare at least a portion of the meaning representation to at least a search-space portion of a search-space meaning representation to determine a similarity score therebetween” as presently recited in the claims.  
The Examiner notes that there are various references related to query and answer based  semantic similarity using meaning but they do not disclose “retrieving a mathematical comparison function list from the at least one form class entry, wherein the mathematical comparison function list includes a set of ordered functions, wherein the similarity scoring subsystem progressively utilizes more computationally-expensive functions to compare at least a portion of the meaning representation to at least a search-space portion of a search-space meaning representation to determine a similarity score therebetween” as presently recited in the claims.  These references include Ruan (US 2020/0073950) and Kim (US 2019/0392066). Further, Danielyan (US 2016/0147736) is cited to disclose determination of semantic structures, comparison of these structures to identify similar structures (see Figure 1).
Hence, none of the prior art of record either alone or in combination thereof teaches or make obvious the limitations as recited in the independent claims. More specifically, the limitation of “retrieving a mathematical comparison function list from the at least one form class entry, wherein the mathematical comparison function list includes a set of ordered functions, wherein the similarity scoring subsystem progressively utilizes more computationally-expensive functions to compare at least a portion of the meaning representation to at least a search-space portion of a search-space meaning representation to determine a similarity score therebetween” as presently recited or similarly recited in each of the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Please see above.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARAS D SHAH whose telephone number is (571)270-1650. The examiner can normally be reached Monday-Thursday 7:30AM-2:30PM, 5PM-7PM (EST), Friday 8AM-noon (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Paras D Shah/           Primary Examiner, Art Unit 2659                                                                                                                                                                                             
06/05/2022